Name: 2012/419/EU: European Council Decision of 11Ã July 2012 amending the status of Mayotte with regard to the European Union
 Type: Decision
 Subject Matter: Africa;  executive power and public service;  Europe;  regions and regional policy
 Date Published: 2012-07-31

 31.7.2012 EN Official Journal of the European Union L 204/131 EUROPEAN COUNCIL DECISION of 11 July 2012 amending the status of Mayotte with regard to the European Union (2012/419/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 355(6) thereof, Having regard to the initiative of the French Republic, Having regard to the opinion of the European Commission, Whereas: (1) Article 355(6) of the Treaty on the Functioning of the European Union (TFEU) allows the European Council, on the initiative of the Member State concerned and acting unanimously after consulting the Commission, to adopt a decision amending the status, with regard to the Union, of a Danish, French or Netherlands country or territory referred to in paragraphs 1 and 2 of Article 355. (2) In a letter from the French President dated 26 October 2011, the French Republic (hereinafter France) asked the European Council to take such a decision to enable Mayotte, which currently has the status of an overseas country or territory within the meaning of Article 355(2) TFEU and is listed as such in Annex II to the Treaty, to acquire the status of an outermost region within the meaning of Article 349 TFEU. (3) Frances request reflects the choice by the inhabitants of Mayotte to draw progressively closer to mainland France, confirmed by the referendum of 29 March 2009 in which 95,2 % of the votes cast were in favour of a proposal to make Mayotte a department. Accordingly, on 31 March 2011, Mayotte became the 101st French department and the fifth French overseas department. (4) The structural social and economic situation and the geographical situation of Mayotte present all the characteristics, referred to in Article 349 TFEU, of an outermost region within the meaning of that provision. References to Mayotte should therefore be inserted into Article 349, making the whole of that Article applicable to Mayotte, and into Article 355(1) TFEU. (5) The amendment of the status with regard to the European Union of Mayotte, in response to a democratically expressed request, should represent a step consistent with Mayottes acquisition of a status close to that of the mainland, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 2014, Mayotte shall cease to be an overseas country or territory, to which the provisions of Part Four of the Treaty on the Functioning of the European Union (TFEU) apply, and shall become an outermost region of the Union within the meaning of Article 349 TFEU. Article 2 The TFEU shall be amended as follows: (1) in the first paragraph of Article 349, the word Mayotte shall be inserted after the word Martinique; (2) in Article 355(1), the word Mayotte shall be inserted after the word Martinique; (3) in Annex II, the sixth indent shall be deleted. Article 3 This Decision shall enter into force on the day of its adoption. It shall apply from 1 January 2014. Done at Brussels, 11 July 2012. For the European Council The President H. VAN ROMPUY